Citation Nr: 1602395	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-22 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition of the Appellant as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) or death pension benefits.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had multiple periods of active military service, including a period of verified service from September 1948 to August 1949.  The Veteran died in July 2007, and the Appellant seeks to be recognized as the Veteran's surviving spouse for purpose of obtaining VA death pension benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which denied the Appellant's claim for DIC or death pension benefits because the Appellant was not recognized as the Veteran's surviving spouse.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007.  

2.  The Appellant and the Veteran divorced in July 1971 and there is no evidence or argument that they reentered marriage thereafter, including under common law.
 

CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for 
 VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 
 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205, 2.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  Additionally, in claims for DIC benefits, including cause of death, proper notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

However, VCAA notice requirements are not applicable to an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).

Here, there is no legal basis upon which the sought death benefits may be awarded, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The issue of entitlement to death benefits hinges on whether the Appellant is a surviving spouse of the deceased Veteran.  See 38 U.S.C.A. §§ 1310, 1318.  The pertinent facts are not in dispute as to the Appellant's marital status as divorced from the Veteran, and the law is dispositive in this case.  Accordingly, she is not entitled to VCAA-related assistance and notification.  Absent any evidence from the Appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Such benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

 Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

For VA purposes, a "spouse" is defined as a person "whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

 A "surviving spouse" is currently defined in the regulation as a person who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55  (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

Death benefits may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

The record shows that the Veteran died in July 2007.  In October 2008, the Appellant submitted a claim for VA death benefits as the surviving spouse of the Veteran.

The Veteran and the Appellant were married in Galveston County, Texas, in December 1951.  In May 1964, they obtained an Interlocutory Judgment of Divorce in Long Beach, California, which stated that the Appellant and Veteran were still married until a Final Judgement of Divorce was entered one year from the entry of the interlocutory judgment.  The interlocutory judgment also noted that a final judgment would not be entered unless requested by one of the parties.  In July 1971 the Veteran obtained a Final Judgement of Dissolution, which noted that the parties would be restored to the status of unmarried persons.

The Veteran's July 2007 death certificate lists his marital status as divorced.  Moreover, the Appellant has also consistently indicated that she is divorced from the Veteran.  For instance, in an April 2009 statement, the Veteran indicated that she and the Veteran "were married for 13 years."  Significantly, in a May 2009 Declaration of Status of Dependents (VA Form 21-686c), the Appellant indicated that her marital status was "divorced."

As cited above, the criteria for recognition as a surviving spouse for VA purposes require that a death benefit applicant must be the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  As discussed above, a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, the Appellant's divorce from the Veteran, a fact that is undisputed in this case, bars her from eligibility for status as his surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a Veteran at the time of the Veteran's death"); 38 C.F.R. § 3.50(b)(2).

The Board recognizes the Appellant's statements regarding the Veteran's lack of financial assistance to their daughter who had cerebral palsy, as well as the nightmares that the Veteran experienced after returning from his military service.  Such arguments, however, are unavailing as entitlement to death benefits requires that she qualify as the surviving spouse of the Veteran at the time of his death.  The letters submitted by the Appellant in support of her claim do not indicate that the Veteran and the Appellant held themselves out as married prior to the Veteran's death.  While the Appellant has frequently referred to herself as the wife and surviving spouse of the Veteran during the course of this appeal, the evidence of record and her own assertions do not render her a surviving spouse under VA regulation and law. 

In short, the Appellant does not meet the requirements of a surviving spouse under C.F.R. § 3.50.  The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive.  Consequently, the Appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) or death pension benefits is denied.




____________________________________________
	K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


